DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 6 – 12, 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US PgPub No. 2005/0100087) in view of Canant (US PgPub No. 2013/0021475).
Regarding claim 1, Hasegawa teaches a method for controlling image capture (abstract; method for controlling image capture) comprising: receiving, from a movable device, an image of a target imaging area (figures 1 items 3a and 3b sending images to computers 1/8; also figure 4); adjusting, by a first control apparatus (figure 2 items 24 and 25 each in combination with the computer and figure 4), one or more first imaging parameters for imaging the target imaging area based at least in part on the image to obtain one or more first adjusted imaging parameters (figure 4; zoom, focus, iris, position, white balance, camera configuration; additionally, paragraphs 0056 exposure, shutter speed, etc.); and sending, by the first control apparatus and/or the second control apparatus, an instruction carrying the one or more first adjusted imaging parameters and the one or more second adjusted imaging parameters to the movable device (figures  2 – 4 sending control parameters to the cameras from the computers and the computer to the cameras).
However, Hasegawa fails to teach adjusting, by operating on an interactive interface of a second control apparatus, one or more second imaging parameters for imaging the target imaging area based at least in part on the image to obtain one or more second adjusted imaging parameters, the interactive interface being configured to receive user interaction to control an attitude of a gimbal device configured on the movable device, the gimbal device carrying an imaging device for imaging the targeted area. Canant, on the other hand teaches adjusting, by operating on an interactive interface of a second control apparatus, one or more second imaging parameters for imaging the target imaging area based at least in part on the image to obtain one or more second adjusted imaging parameters, the interactive interface being configured to receive user interaction to control an attitude of a gimbal device configured on the movable device, the gimbal device carrying an imaging device for imaging the targeted area.
More specifically, Canant teaches adjusting, by operating on an interactive interface of a second control apparatus (figure 1 item 106, figure 2A item 230, figures 2B and 5 – 6; remote control), one or more second imaging parameters for imaging the target imaging area based at least in part on the image to obtain one or more second adjusted imaging parameters (figures 2B and 5 – 6; imaging parameters such as location, time, and status for imaging the target imaging area), the interactive interface being configured to receive user interaction to control an attitude of a gimbal device configured on the movable device, the gimbal device carrying an imaging device for imaging the targeted area (figure 1 item 106, figure 2A item 230, figures 2B and 5 – 6; remote control used for control of an attitude; also gimbal camera as discussed in at least the abstract and paragraphs 0005, 0061, 0069, 0072, 0089, and 0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Canant with the teachings of Hasegawa to have a system with improved imaging with gimbal and/or improved remote control of the camera.

Regarding claim 2, as mentioned above in the discussion of claim 1, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches wherein the first control apparatus comprises at least one of a dial, a joystick, or a button (figure 4; buttons being operated), the method further comprising: selecting a target adjustable mode in response to at least one of the dial being turned, the button being pressed, or the joystick being operated (figure 4 items 106, 107, 112, 113, 114, 115, 116, and/or 118; using buttons to select target adjustable mode).

Regarding claim 6, as mentioned above in the discussion of claim 1, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches performing at least one of: enabling at least one of a light metering operation, an automatic focusing operation, or a manual focusing operation in response to an operation on the dial, the joystick, or the button (figure 4 manual mode for changing at least focus on a function menu in accordance to figure 2 items 24 and 25 each in combination with the computer and figure 4; i.e. enabling at least one of a manual focusing operation in response to an operation on the button); enabling the light metering operation and/or the automatic focusing operation in response to a touch on an interactive interface of the second control apparatus; enabling the light metering operation and/or the manual focusing operation in response to a touch on the interactive interface of the second control apparatus; enabling the automatic focusing operation or an automatic focusing lock operation in response to a touch on the interactive interface of the second control apparatus; enabling an automatic exposure operation or an automatic exposure lock operation in response to a touch on the interactive interface of the second control apparatus; or enabling a spot light metering operation or a global light metering operation in response to a touch on the interactive interface of the second control apparatus (figure 4 manual mode for changing at least focus on a function menu in accordance to figure 2 items 24 and 25 each in combination with the computer and figure 4; i.e. enabling at least one of a manual focusing operation in response to an operation on the button).

Regarding claim 7, as mentioned above in the discussion of claim 1, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches witching among a plurality of shooting modes in response to at least one of: a button on the second control apparatus being pressed, a scrollbar in the interactive interface of the second control apparatus that corresponds to the shooting modes being touched, or a function menu in the interactive interface of the second control apparatus that corresponds to the shooting modes being touched, wherein the shooting modes comprise a program automatic mode, an aperture priority mode, a shutter priority mode, and a manual mode (figure 4 items 106/107/121/122/123/125/129/111/117/119; switching among a plurality of shooting modes in response to a button on the second control apparatus being pressed wherein figure 4 teaches manual mode for changing setting; additionally figure 4 manual mode for changing at least focus on a function menu in accordance to figure 2 items 24 and 25 each in combination with the computer and figure 4; i.e. enabling at least one of a manual focusing operation in response to an operation on the button).

Regarding claim 8, as mentioned above in the discussion of claim 1, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Canant teaches controlling, by the first control apparatus, the movable device to adjust an attitude of the movable device (figure 1 item 106, figure 2A item 230, figures 2B and 5 – 6; remote control used for control of an attitude); and receiving an updated image of the target imaging area from the movable device (figures 2B and 5 – 6; receiving an updated image of the target imaging area from the movable device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Canant with the teachings of Hasegawa to have a system with improved imaging with gimbal and/or improved remote control of the camera.

Regarding claim 9, as mentioned above in the discussion of claim 8, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches wherein the instruction is a first instruction (figure 4 manual mode for changing at least focus on a function menu in accordance to figure 2 items 24 and 25 each in combination with the computer and figure 4), the method further comprising: adjusting, by the first control apparatus and/or the second control apparatus, the one or more imaging parameters for imaging the target imaging area based at least in part on the updated image to obtain one or more updated adjusted imaging parameters (figure 4 manual mode for changing at least focus on a function menu in accordance to figure 2 items 24 and 25 each in combination with the computer and figure 4; i.e. enabling at least one of a manual focusing operation); and sending, by the first control apparatus and/or the second control apparatus, a second instruction carrying the one or more updated adjusted imaging parameters to the movable device (figures 1 – 2 sending, by the first control apparatus and/or the second control apparatus, a second instruction carrying the one or more updated adjusted imaging parameters to the movable device).

Regarding claim 10, as mentioned above in the discussion of claim 8, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches the instruction is a first instruction, the method further comprising: maintaining, by the first control apparatus and/or the second control apparatus, at least one of the one or more imaging parameters for imaging the target imaging area unchanged (figure 4 controlling to maintaining, by the first control apparatus and/or the second control apparatus, at least one of the one or more imaging parameters such as focus/zoom, Iris, and/or mode of operation for imaging the target imaging area unchanged; figure 4 images shown in items 101 – 103); and sending, by the first control apparatus and/or the second control apparatus, a second instruction to the movable device, the second instruction carrying the at least one of the one or more imaging parameters that is unchanged (figures 1 – 2 sending, by the first control apparatus and/or the second control apparatus, a second instruction to the movable device, the second instruction carrying the at least one of the one or more imaging parameters that is unchanged).

Regarding claim 11, Hasegawa teaches system for controlling image capture (abstract; system for controlling image capture) comprising: a first control apparatus (figure 2 items 24 and 25 each in combination with the computer and figure 4), configured to: receive, from a movable device, an image of a target imaging area (figure 4 items 101, 102, and 103; target imaging area); and adjust one or more first imaging parameters for imaging the target imaging area based at least in part on the image to obtain one or more first adjusted imaging parameters (figures 1 items 3a and 3b sending images to computers 1/8; also figure 4); and a second control apparatus having an interactive interface (figure 2 items 24 and 25 each in combination with the computer and figure 4), the second control apparatus configured to: receive, from the movable device, the image of a target imaging area (figures 1 items 3a and 3b sending images to computers 1/8; also figure 4 wherein the first control apparatus and the second control apparatus are configured to: receive, from a movable device, an image of a target imaging area); and wherein the first control apparatus and/or the second control apparatus are further configured to send an instruction carrying the one or more first adjusted imaging parameters and the one or more second adjusted imaging parameters to the movable device (figures  2 – 4 sending control parameters to the cameras from the computers and the computer to the cameras wherein figure 4; zoom, focus, iris, position, white balance, camera configuration; additionally, paragraphs 0056 exposure, shutter speed, etc. are sent).
However, Hasegawa fails to teach adjust one or more second imaging parameters for imaging the target imaging area based at least in part on the image to obtain one or more second adjusted imaging parameters, the interactive interface being configured to receive user interaction to control an attitude of a gimbal device configured on the movable device, the gimbal device carrying an imaging device for imaging the targeted area. Canant, on the other hand teaches adjust one or more second imaging parameters for imaging the target imaging area based at least in part on the image to obtain one or more second adjusted imaging parameters, the interactive interface being configured to receive user interaction to control an attitude of a gimbal device configured on the movable device, the gimbal device carrying an imaging device for imaging the targeted area.
More specifically, Canant teaches adjust one or more second imaging parameters (figure 1 item 106, figure 2A item 230, figures 2B and 5 – 6; remote control adjusting imaging parameters) for imaging the target imaging area based at least in part on the image to obtain one or more second adjusted imaging parameters (figures 2B and 5 – 6; imaging parameters such as location, time, and status for imaging the target imaging area), the interactive interface being configured to receive user interaction to control an attitude of a gimbal device configured on the movable device, the gimbal device carrying an imaging device for imaging the targeted area (figure 1 item 106, figure 2A item 230, figures 2B and 5 – 6; remote control used for control of an attitude; also gimbal camera as discussed in at least the abstract and paragraphs 0005, 0061, 0069, 0072, 0089, and 0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Canant with the teachings of Hasegawa to have a system with improved imaging with gimbal and/or improved remote control of the camera.

Regarding claim 12, as mentioned above in the discussion of claim 11, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches wherein: the first control apparatus comprises at least one of a dial, a joystick, or a button (figure 4; buttons being operated), and the first control apparatus is further configured to select a target adjustable mode in response to at least one of the dial being turned, the button being pressed, or the joystick being operated (figure 4 items 106, 107, 112, 113, 114, 115, 116, and/or 118; using buttons to select target adjustable mode).

Regarding claim 16, as mentioned above in the discussion of claim 11, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches wherein: the first control apparatus is configured to enable at least one of a light metering operation, an automatic focusing operation, or a manual focusing operation in response to an operation on the dial, the joystick, or the first button (figure 4 manual mode for changing at least focus on a function menu in accordance to figure 2 items 24 and 25 each in combination with the computer and figure 4; i.e. enabling at least one of a manual focusing operation in response to an operation on the button); or the second control apparatus comprises a processor and an interactive interface, the processor being configured to, according to a received touching signal with respect to the interactive interface, enable at least one of: the light metering operation and/or the automatic focusing operation; the light metering operation and/or the manual focusing operation; the automatic focusing operation or an automatic focusing lock operation; an automatic exposure operation or an automatic exposure lock operation; or a spot light metering operation or a global light metering operation (figure 4 manual mode for changing at least focus on a function menu in accordance to figure 2 items 24 and 25 each in combination with the computer and figure 4; i.e. enabling at least one of a manual focusing operation in response to an operation on the button).

Regarding claim 18, as mentioned above in the discussion of claim 11, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Canant teaches wherein the first control apparatus is further configured to: control the movable device to adjust an attitude of the movable device (figure 1 item 106, figure 2A item 230, figures 2B and 5 – 6; remote control used for control of an attitude); and receive an updated image of the target imaging area from the movable device (figures 2B and 5 – 6; receive an updated image of the target imaging area from the movable device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Canant with the teachings of Hasegawa to have a system with improved imaging with gimbal and/or improved remote control of the camera.

Regarding claim 19, as mentioned above in the discussion of claim 18, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches wherein the instruction is a first instruction (figure 4 manual mode for changing at least focus on a function menu in accordance to figure 2 items 24 and 25 each in combination with the computer and figure 4), and the first control apparatus and/or the second control apparatus is further configured to: adjust the one or more imaging parameters for shooting the target imaging area based at least in part on the updated image to obtain one or more updated adjusted imaging parameters (figure 4 manual mode for changing at least focus on a function menu in accordance to figure 2 items 24 and 25 each in combination with the computer and figure 4; i.e. enabling at least one of a manual focusing operation); and send a second instruction carrying the one or more updated adjusted imaging parameters to the movable device (figures 1 – 2 send a second instruction carrying the one or more updated adjusted imaging parameters to the movable device).

Regarding claim 20, as mentioned above in the discussion of claim 18, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches wherein: the instruction is a first instruction, and the first control apparatus and/or the second control apparatus is configured to: maintain at least one of the one or more imaging parameters for imaging the target imaging area unchanged (figure 4 controlling to maintain at least one of the one or more imaging parameters such as focus/zoom, Iris, and/or mode of operation for imaging the target imaging area unchanged); send a second instruction to the movable device, the second instruction carrying the at least one of the one or more imaging parameters that is unchanged (figures 1 – 2 send a second instruction to the movable device, the second instruction carrying the at least one of the one or more imaging parameters that is unchanged).

Claims 3 – 5 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US PgPub No. 2005/0100087) in view of Canant (US PgPub No. 2013/0021475) in view of Hitosuga (US PgPub No. 2008/0198147).
	Regarding claim 3, as mentioned above in the discussion of claim 2, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches wherein the target adjustable mode comprises a program control mode, an aperture priority mode, a shutter priority mode, or a manual mode, the method further comprising, after selecting the target adjustable mode: adjusting at least one of an ISO sensitivity value, a shutter value, an aperture value, or an exposure value in response to the selection (figure 4 manual mode for changing at least focus on a function menu in accordance to figure 2 items 24 and 25 each in combination with the computer and figure 4; i.e. enabling at least one of a manual focusing operation in response to an operation on the button additionally, figure 4 and paragraph 0056; exposure value/ shutter value/f-stop).
However, Hasegawa in view of Canant fail to clearly teach The selection being the dial being turned. Hitosuga, on the other hand teaches The selection being the dial being turned.
More specifically, Hitosuga teaches The selection being the dial being turned (paragraph 0130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Hitosuga with the teachings of Hasegawa in view of Canant to have an improved selection mechanism in Hasegawa.

	Regarding claim 4, as mentioned above in the discussion of claim 2, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches wherein the target adjustable mode is a manual focus mode (figure 4 manual mode for changing at least focus), the method further comprising, after selecting the manual focus mode (figure 4 manual mode for changing at least focus): performing a focusing operation on the image in response to the selection (figure 4 performing a focusing operation on the image in response to the selection), and/or performing the focusing operation in response to an operation on a scrollbar or a function menu in an interactive interface of the second control apparatus that corresponds to a focus parameter (figure 4 manual mode for changing at least focus on a function menu in an interactive interface of the second control apparatus that corresponds to a focus parameter wherein performing the focusing operation in response to an operation on a scrollbar or a function menu in an interactive interface of the second control apparatus that corresponds to a focus parameter).
However, Hasegawa in view of Canant fail to clearly teach The selection being the dial being turned. Hitosuga, on the other hand teaches The selection being the dial being turned.
More specifically, Hitosuga teaches The selection being the dial being turned (paragraph 0130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Hitosuga with the teachings of Hasegawa in view of Canant to have an improved selection mechanism in Hasegawa.

Regarding claim 5, as mentioned above in the discussion of claim 4, Hasegawa in view of Canant in view of Hitosuga teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches wherein performing the focusing operation in response to the operation on the scrollbar or the function menu in the interactive interface of the second control apparatus (figure 4 manual mode for changing at least focus on a function menu) includes: magnifying an area in the image on which the focusing operation is performed (figure 4 items 112/127a-127b/103); determining whether the area is in focus as a result of the focusing operation (figure 4 focus and zoom); and in response to the area being not in focus: continuing the focusing operation on the target imaging area according to the selection (figure 4 focus); and adjusting a light metering parameter according to an operation on the interactive interface (paragraph 0056 exposure/f-stop/gain).
However, Hasegawa in view of Canant fail to clearly teach The selection being the dial being turned. Hitosuga, on the other hand teaches The selection being the dial being turned.
More specifically, Hitosuga teaches The selection being the dial being turned (paragraph 0130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Hitosuga with the teachings of Hasegawa in view of Canant to have an improved selection mechanism in Hasegawa.

	Regarding claim 13, as mentioned above in the discussion of claim 12, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches wherein: the target adjustable mode comprises one of a program control mode, an aperture priority mode, a shutter priority mode and a manual mode, and the first control apparatus is further configured to, after the target adjustable mode is selected, adjust at least one of an ISO sensitivity value, a shutter value, an aperture value, or an exposure value in response to the selection (figure 4 manual mode for changing at least focus on a function menu in accordance to figure 2 items 24 and 25 each in combination with the computer and figure 4; i.e. enabling at least one of a manual focusing operation in response to an operation on the button additionally, figure 4 and paragraph 0056; exposure value/ shutter value/f-stop).
However, Hasegawa in view of Canant fail to clearly teach The selection being the dial being turned. Hitosuga, on the other hand teaches The selection being the dial being turned.
More specifically, Hitosuga teaches The selection being the dial being turned (paragraph 0130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Hitosuga with the teachings of Hasegawa in view of Canant to have an improved selection mechanism in Hasegawa.

	Regarding claim 14, as mentioned above in the discussion of claim 12, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches wherein: the target adjustable mode is a manual focus mode (figure 4 manual mode for changing at least focus), the second control apparatus comprises a processor and an interactive interface, the first control apparatus is configured to, after the manual focus mode is selected, perform a focusing operation on the image in response to the selection, and the processor is configured to perform the focusing operation in response to an operation on a scrollbar or a function menu in the interactive interface of the second control apparatus that corresponds to a focus parameter (figure 4  items 107 and 113 manual mode for changing at least focus on a function menu in an interactive interface of the second control apparatus that corresponds to a focus parameter wherein performing the focusing operation in response to an operation on a scrollbar or a function menu in an interactive interface of the second control apparatus that corresponds to a focus parameter)
However, Hasegawa in view of Canant fail to clearly teach The selection being the dial being turned. Hitosuga, on the other hand teaches The selection being the dial being turned.
More specifically, Hitosuga teaches The selection being the dial being turned (paragraph 0130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Hitosuga with the teachings of Hasegawa in view of Canant to have an improved selection mechanism in Hasegawa.

Regarding claim 15, as mentioned above in the discussion of claim 14, Hasegawa in view of Canant in view of Hitosuga teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches wherein the processor is further configured to: magnify an area in the image on which the focusing operation is performed (figure 4 items 112/127a-127b/103); determine whether the area is in focus as a result of the focusing operation (figure 4 focus and zoom); and in response to the area being not in focus: continue the focusing operation on the target imaging area according to the selection (figure 4 focus); and adjust a light metering parameter according to an operation on the interactive interface (paragraph 0056 exposure/f-stop/gain).
However, Hasegawa in view of Canant fail to clearly teach The selection being the dial being turned. Hitosuga, on the other hand teaches The selection being the dial being turned.
More specifically, Hitosuga teaches The selection being the dial being turned (paragraph 0130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Hitosuga with the teachings of Hasegawa in view of Canant to have an improved selection mechanism in Hasegawa.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US PgPub No. 2005/0100087) in view of Canant (US PgPub No. 2013/0021475) in view of Miyanari (US PgPub No. 2004/0165101).
Regarding claim 17, as mentioned above in the discussion of claim 11, Hasegawa in view of Canant teach all of the limitations of the parent claim.  Additionally, Hasegawa teaches wherein: the second control apparatus includes a button (figure 4; buttons being operated), a processor (figure 1 computer), and the interactive interface (figure 4; interactive interface), the interactive interface further displaying a scrollbar corresponding to shooting modes (figure 7; displaying a scrollbar corresponding to shooting modes) and a function menu corresponding to the shooting modes (figure 4 item s 106 – 107 an/or (figure 4 items 106/107/121/122/123/125/129/111/117/119; switching among a plurality of shooting modes), the shooting modes comprise a manual mode (figure 4 manually operate), and the processor is configured to switch among the shooting modes in response to at least one of: the button being pressed, the scrollbar being touched, or the function menu being touched (figure 4; buttons being operated).
However, Hasegawa in view of Canant fail to clearly teach that shooting modes comprise a program automatic mode, an aperture priority mode, a shutter priority mode, and a manual mode. Miyanari, on the other hand teaches that shooting modes comprise a program automatic mode, an aperture priority mode, a shutter priority mode, and a manual mode.
More specifically, Miyanari teaches that shooting modes comprise a program automatic mode, an aperture priority mode, a shutter priority mode, and a manual mode (paragraph 0066; shooting modes comprise a program automatic mode, an aperture priority mode, a shutter priority mode, and a manual mode among other modes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Miyanari with the teachings of Hasegawa in view of Canant to have an improved modes of operation in Hasegawa thereby improving imaging.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frey (US patent No. 2009/0323923) teaches controlling a camera with a remote device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
08/19/2022